DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 7-33, 36-38 and 40 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, claims 1, 7-33 and 36, directed to a compound, and the species in the reply filed on 03/21/2022 is acknowledged. The election was made with traverse.
Pursuant to Applicant’s arguments, previously withdrawn species of compound of the formula (I) are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species requirement for Group I as set forth in the Office action mailed on 01/24/2022 is hereby withdrawn. 
The traversal is on the ground(s) that the inventions as grouped are related such that they could be examined together without undue burden.  This is not found persuasive because Group I is drawn to a are product claim and Groups II-III are drawn to two different processes. Therefore, the inventions require a different field of search. For example, employing different search queries for the compound or for the methods; the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the compound or prior art applicable to the process; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  As a result, an undue burden would be placed on the Examiner to search applicant's compound and methods.  Applicant further argue that the Examiner misapplied MPEP provision, which requires the Examiner to show that the processes of using as claimed can be practiced with materially different product. This is again not found persuasive as the Examiner correctly applied MPEP provision, which requires the Examiner to show that the processes of using as claimed can be practiced with materially different product. The Examiner correctly specified in the restriction action that the process of inhibiting CD73 as well as treating cancer can be practiced with compounds different from the instant claims (Caiazzo’s compounds), i.e. not claimed in the instant claims. It appears that the applicant is incorrectly interpreting MPEP, it is the process claimed that can be practiced with materially different product and not the process claimed can be practiced with compounds of the application under examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 37, 38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1, 7-33 and 36 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7-33 and 36 are rejected under 35 U.S.C. 112, as failing to comply with the written description requirement.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 7-33 and 36 are directed to a compound of Formula (I) 

    PNG
    media_image1.png
    247
    451
    media_image1.png
    Greyscale

and a composition comprising the same, wherein 

    PNG
    media_image2.png
    478
    890
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    740
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    813
    642
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    835
    621
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    321
    571
    media_image6.png
    Greyscale

Thus, claim 1 is drawn to millions of compounds, having a purine-like core to which any substituents is attached and in dependent claims may have R1-R22, R1a---R21a, R21b, Ra-Rd, W, X, Q1-Q3, A, RA, substituent, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (I). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1, 7-33 and 36 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by triazolylmethyl boronic acid and of formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus.
The specification provides guidance to a limited number of compounds encompassed by formula (I) -21 in number (See paragraph 0087, Table 8, Compounds 1, 2, 21, 24, 25, 38-42, 44, 45, 51-56, 58-60); the common structural features in the examples disclosed are: 
A=tetrazol; n=0; R9=R10=R7=R8=R1=H; R2=cycloalkyl; Q1=CH; Q2=Q3=N; R3=Cl, C=-cyclopropyl; R4=R5=OH; R6=alkoxy, CH2OH, CH2OMe, CH2OCD3, CH2OCH2CH2OMe, CH2tetrazol, CH2OCH2cyclopropyl; R21=R22=H; X=O.
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements R1-R22, R1a---R21a, R21b, Ra-Rd, W, X, Q1-Q3, A, RA, embraced by the instant claims. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 7-33 and 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-33 and 36 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11130778 B2 and claims 1-30 of U.S. Patent No. 11028120 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1, 7-33 and 36, in the instant application is fully disclosed and is covered by the claims 1-29 of U.S. Patent No. 11130778 B2 and claims 1-30 of U.S. Patent No. 11028120 B2. Since the patent and the instant application are claiming common subject matter, containing same compound and/or method of using compound (same compound as in the instant claim). 
The difference of scope as well as process using the compound, however, does not constitute a patentable distinction, because the compound of the instant claims is disclosed by the claims 1-29 of U.S. Patent No. 11130778 B2 and claims 1-30 of U.S. Patent No. 11028120 B2. Thus, the difference does not constitute a patentable distinction because the claims in the present invention fall within the scope of the patents.  For the foregoing reasons, the instantly claimed compound and composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623